399 U.S. 525
90 S. Ct. 2252
26 L. Ed. 2d 783
Stanley Edward KELLEYv.ARIZONA.
No. 1232, Misc.
Supreme Court of the United States
October Term, 1969.
June 29, 1970

On Petition for Writ of Certiorari to the Supreme Court of Arizona.
For opinion after remand 480 P.2d 658.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Arizona for further consideration in light of Chambers v. Maroney, 399 U.S. 42, 90 S. Ct. 1975, 26 L. Ed. 2d 419.


2
Mr. Justice HARLAN would vacate the judgment and remand the case to the Supreme Court of Arizona for the reasons stated in his separate opinion in Chambers v. Maroney, 399 U.S. 55, 90 S. Ct. 1983.